  To whom it may Concern:                                                                  APR 12 2021
  My name is Felicia Green the fiancee of Mark Anthony Andrews Sr. . I live at 632 W011:lf~gton3AG:i~l'i~t Court
  Lake Worth Beach, FL. Where we both will reside upon his release. We've been t cf~tfieflfb'~Ge~9if Tennessee
  decade.                                                                                   At f<noxville


  He has a wonderful support system his family as well as my family are here to support him. Upon his
  release he has job prospects and transportation to help his transition.

  I' m so happy with his growth since he's been gone. He has received numerous certificates while been
  incarcerated . He's been a mentor to many. He's spoken with my son on many occasions about making
  the right choices.

  I hope that his growth has shown the courts that he has changed and deserve a second chance to be a
  productive member of society.




                                                  Thank you,
                                                         Felicia Green




Case 3:93-cr-00031-RLJ-DCP Document 1161 Filed 04/12/21 Page 1 of 2 PageID #: 407
         Felicia Green
      632 Washington Ave                                                WEST PALM BCH FL 334
     Lake Worth, FL 33460
                                                                          .8 ~PR..202'1                PM 4           L




                                                        United States Disffict qourt:
                                                        Eastern District of Tennessee-.,
                                      .
                                      l
                                                    At Knoxville 800 Market Street Suitt ·,
                                          J                          130
                                                         Knoxville, Tennessee 37902




I
                                      ~ {~•   ;:::2---2:::.1::;~j:3ci
I.                                                                         I1/ i1/ •/1I 11/1/,//l/l 1/li iii 'II 1111111f i Ji11/I /t/111 ,11 111111/ll,




                            ,:




                   Case 3:93-cr-00031-RLJ-DCP Document 1161 Filed 04/12/21 Page 2 of 2 PageID #: 408
